

JPMORGAN CHASE BANK, N.A.
CASH COLLATERAL ACCOUNT PLEDGE AGREEMENT
THIS CASH COLLATERAL ACCOUNT PLEDGE AGREEMENT (this “Agreement”), dated as of as
of May 27, 2016, is by and between FUEL TECH INC., a Delaware corporation
(“Pledgor”) and JPMORGAN CHASE BANK, N.A., a national banking association
(“Lender”).
RECITALS
WHEREAS, Pledgor is obligated to repay certain Obligations due and owing to
Lender pursuant to the terms of that certain Credit Agreement, dated as of June
30, 2009, (as amended, the “Credit Agreement”) and certain Loan Documents
described therein between Lender and Pledgor; and
WHEREAS, the parties are entering into this Agreement to secure the payment of
the Secured Obligations (as defined below); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
AGREEMENTS
1.
Pledgor hereby pledges, assigns, transfers, hypothecates, charges and sets over
to Lender, and hereby grants to Lender a security interest in that certain
demand deposit account number 878358139 (the “Account”) established and
maintained with Lender, which Account has an opening balance of $7,020,000.00,
all funds on deposit in the Account, and all proceeds thereof, (the Account, the
funds on deposit therein, all funds hereafter deposited to the Account or
transferred to Lender for the purpose of being deposited to the Account and the
proceeds of any of the foregoing are hereinafter collectively called the
“Collateral”).

2.
The pledge of and security interest in the Collateral granted to Lender pursuant
to this Agreement shall secure:

(a)
the prompt payment, when due, of all principal of and interest on that certain
Second Amended Revolving Loan Note dated May 3, 2016 in the original principal
amount of $7,000,000.00 made by Pledgor in favor of Lender, and all renewals,
amendments, extensions or substitutions thereof; and

(b)
all “Obligations” as defined in the Credit Agreement and all sums due pursuant
to the Loan Documents described therein; and

(c)
all other obligations and liabilities of the Borrower to the Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent,
howsoever arising or created;

All of the foregoing are hereinafter sometimes collectively called the “Secured
Obligations.”
3.
Pledgor shall execute and deliver to Lender all documents which are, in the
opinion of Lender, necessary to perfect and maintain a security interest in
favor of Lender in and to all of the Collateral.

4.
Upon the occurrence and during the continuance of an Event of Default under this
Agreement or the Credit Agreement (and after all related cure periods, if any
have expired), Lender is authorized, at its option and



1
JPMorgan Chase Bank, N.A.
Cash Collateral Account Pledge Agreement

--------------------------------------------------------------------------------




without notice or demand, to apply the balance on deposit in the Account to the
satisfaction of the Secured Obligations.
5.
Upon the occurrence and during the continuance of an Event of Default under the
Credit Agreement (and after all related cure periods, if any, have expired),
Lender shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Agreement or by law) for the protection and
enforcement of its rights in respect of the Collateral, and Lender shall be
entitled, without limitation, to exercise the following rights, which Pledgor
hereby agrees to be commercially reasonable:

(a)
to receive all amounts payable in respect of the Collateral; and/or

(b)
to apply the balance on deposit in the Account to the satisfaction of the
Secured Obligations.

6.
All moneys collected by Lender upon any disposition of the Collateral shall be
applied first to the payment of all costs and expenses incurred by Lender in
connection with such disposition or the collection of any such moneys
(including, but not limited to, attorneys’ fees and expenses), and the balance
of such moneys shall be applied by the Lender to satisfy the Secured
Obligations.

7.
Pledgor agrees that it has and will have no right to direct the disposition of
the funds held in the Account, and shall have no control over the Account or the
funds held therein until such time as the Secured Obligations have been paid in
full.

8.
Lender agrees that it will release a portion of the Collateral upon written or
email request by the Pledgor provided that (i) no Default or Event of Default
then exists and is continuing; (ii) the Revolving Exposure is then less than the
Revolving Commitment and (iii) only amounts in excess of the Cash Collateral
Amount in effect at such time shall be susceptible to release.

9.
Pledgor represents and warrants that: (a) it is the legal, record and beneficial
owner of, and has good title to, the Account and all funds on deposit or to be
deposited therein subject to no lien, claim, charge or encumbrance whatsoever
(except the lien created by this Agreement or any other liens in favor of the
Lender or its affiliates); (b) it has full power, authority and right to pledge
the Collateral, pursuant to this Agreement; (c) this Agreement creates, as
security for the Secured Obligations, a valid, enforceable and perfected lien on
all of the Collateral, in favor of Lender for the benefit of Lender, subject to
no lien in favor of any other person other than the Lender or its affiliates;
(d) no consent, filing, recording or registration is required to perfect the
lien created by this Agreement.

10.
The obligations of Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, but not limited: (a)
any exercise or non-exercise of any right, remedy, power or privilege under or
in respect of this Agreement; (b) any furnishing of any additional security to
Lender or any acceptance thereof of any sale, exchange, release, surrender or
realization of or upon any security by Lender; or (c) any invalidity,
irregularity or unenforceability of all or part of the Secured Obligations or of
any security therefore.

11.
Time and exactitude of each of the terms, obligations, covenants and conditions
are hereby declared to be the essence of this Agreement. The waiver by Lender of
any breach of, or default under, any term, covenant or condition herein
contained shall not be deemed a waiver of such term, covenant or condition or
any subsequent breach of, or default under, the same, or any other term,
covenant or condition herein contained. The failure to exercise any right
hereunder by Lender shall not operate as a waiver of such right, and all rights
and remedies herein provided are cumulative.

12.
This Agreement shall bind and inure to the benefit of the parties hereto and the
respective successors and assigns.



2
JPMorgan Chase Bank, N.A.
Cash Collateral Account Pledge Agreement

--------------------------------------------------------------------------------




13.
Any capitalized terms used herein without definition shall be accorded the
meanings attributed to such terms in the Credit Agreement.

14.
Any notice required or permitted under this Agreement shall be delivered or sent
in the manner and to the addresses specified in the Credit Agreement (or such
other address as may be specified in a notice given hereunder).

15.
This Agreement has been executed and delivered in Illinois, and shall be
construed in accordance with and governed by the laws of the State of Illinois.
Lender may file any action, suit, or proceeding relating to this Agreement in
any court sitting in Chicago, Illinois having subject matter jurisdiction.
Pledgor hereby consents, acknowledges, and agrees that the Court shall have
personal jurisdiction and venue in any action, suit, or proceeding which Lender
may at any time wish to file in connection with this Agreement.







3
JPMorgan Chase Bank, N.A.
Cash Collateral Account Pledge Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Cash Collateral
Account Pledge Agreement on the date first above written.
 

PLEDGOR:
FUEL TECH INC.,
a Delaware corporation
 
 
By:            
Name:                         
Title:             
 
 
 

 

 

 

LENDER:
JPMORGAN CHASE BANK N.A.,
a national banking association
 
 
By:            
Name:                         
Title:             
 
 
 

 





 


    


Signature Page
JPMorgan Chase Bank, N.A.
Cash Collateral Account Pledge Agreement

